ique Démocratique du Congo ïé
sengl, le 22 septen
re

ère des Affaires Foncières
N2.469,3/k

on des Titres Immobiliers Sn Te 710

onscription Foncière de TshoBo I.— 1h

Division des Titres Immobiliers. -

ansmis copie pour information à :

Monsieur le Directeur Chef de

Service des Titres Immobiliers.

- Monsieur |! Bouremestredekldministrateur
Commune de Territoire de Yahumae=

LV/0.M/Ne “DG/060/015 BU 29/07/ Monsieur le Chef de Division
2015.-du Cadastre/ Tshopo I.-

ANS NA IE

LRANG I.

: Projet Contrat d'Emphytéose
S.R.628.-
: Territoire de Yahuma-- Monsie
Æ À & ° le Birecteur Général à
4 e buna A sieur énéral de
>calité Tefoli la Société Plantations eb----—-

Huileries au Congo S-A (PHC)

, M.
à KINBSHAS A.-

neur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
deux xsriniats du Projet de Contrat d'Emphyteose relatif à la parcelle n° S,.R.628.-— ,
ans l' Commune, Territoire deYahuma, Localité Yefoli IV.-
S occupez en vertu de : Certificat d'Enregistrement Vo1. CK.99 Folio 136---=
du vingt-quatre août mil neuf cent cinquante-cinge-=
signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
ie comme suit :
. F@ 79.050,00

- Prix de référence du terrain ï à Te 2 d RM EN
XXXXXXXEREXEX

- Taxe d'établissement du contrat RL RATE
- Taxe de P.V. de mise en valeur : FC 15°950,00 SAS Le
- Taxe de Certificat d'enregistrement 5: PE: 7,740 CONS
- Note d'usage à

- Frais de mesurage et bornage
- Frais de consultation

- Frais croquis

- Occupation OT 31/09/2015 ; RES

22 09 .—

L d Ù as

; on ï . FC RU a ;

D! é t quittance n° LOÉ6 7-3 8 du 49 A
ÎRE : Le setié payé suivant quittance ee 18+

ir verser en espèces entre les main du à

nt que je vous prie de bie vous
obiliers de Tahopo 1 à F5an ANGI où au compte n° ii. AN

ale du Congo à KISANGANT. se. EP 0h
ance qui vous sera dAurée doit m'être “présentée ou transmis

cHAiBE S'Emphytéose endé

MIQUE DEMOCRATIQUE DU CONGO Isangi, le 22 septembre 2015.

NISNERE DES AFFAIRES FONCIERES

CONSRIPTION FONCIERE TSHOPO | N° 2.469.3/MIN/AFF/CTI/TSHO.1/092/2015
AMISIONNDES TITRES IMMOBILIERS
ISANGI Transmis copie pour information à

Hé 0B1LAS0087 —- 0810126700 Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province

Orientale à Basoko

A Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A ( PHC )

à Kinshasa.

Objet : Projet Contrat a la signature
Werrain n° S.R 628

toire de YAHUMA

Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
s le n° SR 628 à usage agricole, situé dans le

par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sou:
la présente, deux exemplaires d'un

Metoe de YAHUMA, localité YEFOLI IV, j'ai l'honneur de vous faire parvenir en annexe à
projet de contrat d'emphytéose tout en vous priant bien vouloir me les renvoyer dûment revêtus de votre signatu

D LEMPHVTEONE » accompagnés du bordereau de versement

de re sur la

Ce contrat est établi aux conditions suivantes :

M Taxe d'établissement contrat : FC 4.650.00
M axe croquis :FC 1.860.00
Note d'usage : FC 1.395.00
MFrais techniques FC 930.00
Prais administratifs :FC 465.00

: FC 9.300.00

HOTAL À PAYER

on de votre contrat est conditionnée

Je vous signale que F interventi
nde de bien vouloir verser en espèces au

détaillée ci-dessus, montant que Vous demai
e Orientale à Kisangani

Mu payement de ls somme
Éuichet Unique de le Direction Générale des Recettes de la Provinc

me la renonciation

Votre désintéressement sera Considéré com

Fassurance de ma considération

Veuilez agréer, Monsieur,

